Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed April 29, 2022.

3.	Claim 1 has been amended.

4.	Claims 1-11 have been examined, claims 12-25 have been withdrawn, and claims 1-25 remain pending.



Response to Arguments
5.	Based on the Terminal Disclaimer filed April 29, 2022, the rejection of claim 1-11 under non-statutory double-patenting, has been withdrawn. 
Applicant’s arguments filed April 29, 2022, with respect to the rejection of claims 1-5, previously rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2013/0332527) in view of Chang et al. (US 2016/0286244), have been fully considered and are persuasive.  The rejection of claim 1-11 has been withdrawn. 


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Authorization for this examiner’s amendment was given in a telephone interview with Isis E. Caulder (Reg. No. 47,275 on May 13, 2022.

8.	The application has been amended as follows:
Claims 12-25 has been currently canceled.
	

Allowable Subject Matter
9.	Claims 1-11 are allowable over prior art of record in light of applicants’ amendments, arguments presented in Amendment filed April 29, 2022, and the Terminal Disclaimer filed April 29, 2022.

10.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “a publishing group comprising a first plurality of users participating in the digital interactive synchronized experience, each: sending a media stream to a publisher, the media stream comprising at least one selected from the group of an audio stream and a video stream; and receiving a composite media stream from a subscriber, the subscriber in communication with the publisher, the composite media stream comprising at least two of the media streams from the first plurality of users, wherein the media stream is sent simultaneously as the composite media stream is received; and receiving at the interaction system, from a computing device in network communication with the server, a connection request from a nominee user; establishing a simultaneous video connection with the nominee user and the interaction system; and adding the nominee user to the publishing group” as recited in independent claim 1.
Specifically, prior arts fail to teach alone or in combination “a publishing group comprising a first plurality of users participating in the digital interactive synchronized experience”, wherein each first plurality of users receives “a composite media stream from a subscriber… the composite media stream comprising at least two of the media streams from the first plurality of users, wherein the media stream is sent simultaneously as the composite media stream is received”, “establishing a simultaneous video connection with the nominee user and the interaction system”; and adding the nominee user to the publishing group (emphasis added).  For at least these reason above, claims 1-11 are allowable.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
May 13, 2022